Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 17, 2015, by and between Devicix, LLC, a Minnesota limited liability
company (“Seller”), Peter M. DeLange as shareholder of Seller (the “Shareholder”
and collectively referred to with the Seller as the “Seller Parties”), and
Nortech Systems Incorporated, a Minnesota corporation (“Purchaser”).

 

INTRODUCTION

 

Seller is a multi-disciplinary engineering firm that delivers design solutions
and provides product development services, including concept design,
prototyping, product design and development, regulatory consulting, validation
and verification, testing and commercialization services in the medical device
industry (the “Business”).  Purchaser desires to purchase from Seller, and
Seller desires to sell to Purchaser, substantially all of the assets used in the
Business upon the terms and conditions set forth in this Agreement.  Purchaser
also desires to assume from Seller, and Seller desires to assign to Purchaser,
certain liabilities and obligations of Seller relating to such assets, upon the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, and the representations, warranties, covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                      Purchase and Sale of Assets.

 

(a)                                 Purchased Assets.  Subject to the terms and
conditions set forth in this Agreement, Seller hereby agrees to sell, assign,
transfer and deliver, and Purchaser hereby agrees to purchase and accept from
Seller, at the Closing, as defined in Section 4(a) below, all of Seller’s right,
title and interest in and to the all of the assets and rights of Seller used in
the Business, including without limitation the following properties, assets and
rights (collectively, the “Purchased Assets”):

 

(i)                                     all customer and supplier lists,
customer and supplier files, and related accounts;

 

(ii)                                  all rights under:  (A) customer contracts
and purchase orders, whether oral or written, including without limitation as
listed on Schedule 1(a)(ii) (the “Customer Contracts”); and (B) all other
contracts, agreements and licenses, whether oral or written, and works in
process, including without limitation as set forth on Schedule 1(a)(ii) (all
such contracts and agreements referred to in this Section 1(a)(ii), including
the Customer Contracts, being collectively referred to as the “Assumed
Contracts”);

 

(iii)                               all Purchased Intellectual Property, as
defined in Section 5(i) below, of Seller, including without limitation the
Intellectual Property listed on Schedule 1(a)(iii);

 

(iv)                              all leases of tangible personal property and
all leases of real property listed on Schedule 1(a)(iv) (collectively,
the “Assumed Leases”);

 

--------------------------------------------------------------------------------


 

(v)                                 all machinery, equipment, furniture, trade
fixtures, furnishing, vehicles, leasehold improvements and other tangible
personal property including without limitation, all artwork, desks, chairs,
tables, copiers, telephone lines and numbers, facsimile machines and other
telecommunication equipment, cubicles and miscellaneous office furnishings and
supplies and computer and computer-related hardware, including without
limitation computers, file servers, facsimile servers, scanners, color printers,
laser printers and networks;

 

(vi)                              to the extent transferable, all permits,
authorizations and governmental licenses;

 

(vii)                           all of Seller’s outstanding accounts receivable
as of the Closing Date, summarized on Schedule 1(a)(vii), except for those
listed on Schedule 1(b)(xiii) (those receivable listed on Schedule
1(a)(vii) being referred to as the “Accounts Receivable”);

 

(viii)                        all deposits and prepaid expenses as set forth on
Schedule 1(a)(viii);

 

(ix)                              to the extent assignable, all of Seller’s
rights under all third-party manufacturing warranties relating to any of the
Purchased Assets;

 

(x)                                 all insurance proceeds, claims and causes of
action existing as of the Closing Date and relating to the Purchased Assets;

 

(xi)                              all cash, including but not limited to petty
cash, money-market, checking, savings and similar type accounts, and cash
equivalents of Seller;

 

(xii)                           all of Seller’s books, records, files and papers
relating to the Purchased Assets or the conduct of the Business at any time
prior to the Closing;

 

(xiii)                        all goodwill associated with the Business and the
Purchased Assets; and

 

(xiv)                       any and all other properties, assets, rights and
privileges of Seller which are used in the Business and not expressly described,
listed or referred to in Section 1(b) below.

 

(b)                                 Excluded Assets.  Notwithstanding paragraph
(a) above, the properties, assets and rights of Seller listed in Schedule
1(b) hereto shall not be included within the definition of Purchased Assets, and
shall not be transferred to Purchaser pursuant to this Agreement.

 

2.                                      Assumption of Liabilities.  Subject to
the terms and conditions of this Agreement, at the Closing, Purchaser shall
assume and agree to pay and perform the obligations of Seller under (a) the
Assumed Leases, (b) the Assumed Contracts, (c) Seller’s trade accounts payable
to third parties in connection with the Business that remain unpaid as of the
Closing Date (solely to the extent comprising a part of the Working Capital
Adjustment Amount or Actual Working Capital Adjustment Amount), and
(d) obligations expressly assumed under Section 8 below with respect to
Transferred Employees, exclusively as each of such obligations relate to the
Business and only to the extent that such obligations are to be performed from
and after the Closing Date (collectively, the “Assumed Liabilities”).

 

Other than as expressly set forth above, Purchaser shall not assume nor be
responsible to pay, perform or discharge any other obligation or liability of
Seller, whether absolute or contingent, known or unknown, contractual or
otherwise (collectively, the “Excluded Liabilities”), including without
limitation the following:  (i) any liabilities or obligations arising out of or
relating to Seller’s ownership or operation of the Business and the Purchased
Assets prior to the Closing; (ii) any liabilities or obligations relating to

 

2

--------------------------------------------------------------------------------


 

or arising out of the Excluded Assets; (iii) any liabilities or obligations for
Taxes relating to the Business, the Purchased Assets or the Assumed Liabilities
for any taxable period ending on or prior to the Closing Date, or any other
Taxes of Seller or any members of Seller for any taxable period (except for
Transfer Taxes as set forth in Section 14(p) below); or (iv) except as
specifically provided in Section 8, any liabilities or obligations of Seller
relating to or arising out of the employment or termination of employment of any
Employee prior to the Closing, or workers’ compensation claims of any Employee
relating to events occurring prior to the Closing, or employee-benefit or
pension-plan liabilities.

 

3.                                      Purchase Price.  The purchase price for
the Purchased Assets shall be an amount up to $5,300,000 plus amounts paid under
the Earnout (the “Purchase Price”), subject to adjustment as provided below. 
The Purchase Price shall be payable in separate components as follows:  (a) the
Closing Date Purchase Price, (b) the Seller Notes and (c) the Earnout.

 

(a)                                 Closing Date Purchase Price.  At the
Closing, Purchaser shall pay Seller $3,000,000 minus customer deposits listed on
Schedule 3(a) and plus or minus the “Working Capital Adjustment Amount” (as such
term is defined below), all as such items are set forth on the Closing Statement
delivered by Seller to Purchaser and accepted by Purchaser, as described below
(the “Closing Date Purchase Price”).  In this regard, the “Working Capital
Adjustment Amount” shall be the dollar amount, if any, by which Seller’s cash
plus accounts receivable less trade and accounts payable and less accrued but
unpaid employee wages as of the Closing Date, excluding any obligations relating
to PTO (which obligations are being assumed pursuant to Section 8 below) wages
relating to services that have not been invoiced (the “Closing Date Working
Capital”) is less than or more than $622,838.

 

At least three business days before the Closing Date, Seller will deliver to
Purchaser a schedule setting forth the cash, accounts receivable, trade and
accounts payable and accrued but unpaid employee wages (excluding wages relating
to services that have not been invoiced) of Seller as of the Closing Date, and
the estimated Working Capital Adjustment Amount (“Estimated Working Capital
Adjustment”) as of the Closing Date (such schedule, the “Closing Statement”),
which Closing Statement shall be reviewed and subject to Purchaser’s
acceptance.  If the Estimated Working Capital Adjustment Amount is a positive
number, the Closing Date Purchase Price shall be increased by the amount of the
Estimated Working Capital Adjustment Amount and paid to Seller at Closing. If
the Estimated Working Capital Adjustment Amount is a negative number, the
Purchase Price shall be reduced by the amount of the Estimated Working Capital
Adjustment Amount and shall reduce the amount of the Closing Date Purchase
Price.

 

Within 60 days after the Closing Date, Purchaser shall calculate the actual
Working Capital Adjustment Amount as of the Closing Date and provide a written
reconciliation (together with supporting detail) (the “Reconciliation”) of the
difference, if any, between the Estimated Working Capital Adjustment Amount
contained in the Closing Statement and the Working Capital Adjustment Amount as
of the Closing Date (the “Actual Working Capital Adjustment Amount”). Seller
shall thereupon have ten days in which to review the Reconciliation and accept
or dispute the same in writing.  If the Reconciliation is accepted, then either
(1) Purchaser shall promptly pay to Seller the positive difference, if any, of
the Actual Working Capital Adjustment Amount less the Estimated Working Capital
Adjustment Amount, or (2) Seller shall promptly pay to Purchaser the positive
difference, if any, of Estimated Working Capital Adjustment Amount less the
Actual Working Capital Adjustment Amount.  In the event of a dispute regarding
the Reconciliation, the Chief Executive Officers of Purchaser and Seller shall
attempt to settle such dispute within ten days thereafter.  If no such
settlement is obtained within such ten-day period, the dispute shall be governed
by the mandatory arbitration provisions contained in Section 13.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Seller Notes.

 

(i)                                     At the Closing, Purchaser shall issue a
promissory note in favor of Seller in the form attached hereto as Exhibit A (the
“Seller Note (Offset)”) in the aggregate principal amount of $1,000,000. The
principal amount of the Seller Note (Offset) shall be subject to offset for
losses payable pursuant to the indemnification provisions of Section 12, as
provided in Section 12(g), and shall be subject to reduction in certain other
events as provided in the Seller Note (Offset). The Seller Note (Offset) shall
have a four-year term, bear interest at 4% per annum, and be payable (subject to
the aforementioned offset rights) in monthly installments on the first business
day of each month, beginning with the first business day of the month next
following the month in which the Closing occurs.  The Seller Note (Offset) will
be expressly subordinated to Purchaser’s indebtedness and other secured
obligations to Wells Fargo Bank, N.A. (including all amendments, extensions,
renewals and replacements thereof, and including other senior secured debt
obtained after the date hereof, collectively referred to as “Senior Secured
Debt”), but senior in priority to all other unsecured indebtedness of Purchaser
(and pari passu with the Seller Note (No Offset)).

 

(ii)                                  At the Closing, Purchaser shall issue a
promissory note in favor of Seller in the form attached hereto as Exhibit B (the
“Seller Note (No Offset)”) in the aggregate principal amount of $1,300,000. The
principal amount of the Seller Note (No Offset) shall not be subject to any
offset whether for losses payable pursuant to the indemnification provisions of
Section 12 or otherwise. The Seller Note shall have a four-year term, bear
interest at 4% per annum, and be payable in monthly installments on the first
business day of each month, beginning with the first business day of the month
next following the month in which the Closing occurs.  The Seller Note (No
Offset) will be expressly subordinated to Purchaser’s Senior Secured Debt, but
senior in priority to all other unsecured indebtedness of Purchaser (and pari
passu with the Seller Note (Offset)).  The Seller Note (Offset) and Seller Note
(No Offset) may be referred to herein collectively as the “Seller Notes.”

 

(c)                                  Earnout.

 

(i)                                     Subject to the limitations of paragraph
(iii) below, Purchaser shall pay Seller the following amounts (collectively, the
“Earnout”), within 90 days after the completion of each of the first four
12-month periods after the Closing Date (i.e., on or prior to October 1, 2016,
which is 90 days after the one-year anniversary of the Closing Date, and
October 1, 2017, which is 90 days after the two-year anniversary of the Closing
Date, etc.):  (A)  15% of the Eligible Engineering Revenue; and (B) 3% of the
Production Revenue.

 

(ii)                                  For purposes of this Agreement, “Eligible
Engineering Revenue” means those gross cash receipts of the Business for the
applicable 12-month period (as opposed to revenue recognized on Purchaser’s
income statement for financial reporting purposes) including any future
customers of the Business, but solely to the extent such gross cash receipts
exceed $6,000,000 for that particular year.  Furthermore, “Production Revenue”
means those gross cash receipts of the Purchaser for the applicable 12-month (as
opposed to revenue recognized on Purchaser’s income statement for financial
reporting purposes), derived from Purchaser’s provision of manufacturing and
production services rendered to those customers generated by the Business as the
same shall be agreed to by Purchaser and Seller.

 

4

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything to the contrary
contained herein, the maximum dollar amount of Earnout payments that Purchaser
shall be obligated to make under this Agreement is $2,500,000.  In addition,
Purchaser shall immediately be relieved of any obligation to pay the Earnout
payments under this Section 3(c) as contemplated in Section 6(d) of the
Consulting Agreement between Purchaser and Shareholder dated as of the Closing
Date, and as contemplated in Section 4 of the Non-Competition and
Non-Solicitation Agreements by and between Purchaser and Shareholder, and
Purchaser and Seller, dated as of the Closing Date.  All Earnout payments
payable hereunder shall be paid by Purchaser in cash or by wire transfer to an
account designated in writing by Seller.

 

4.                                      Closing.

 

(a)                                 Closing Date and Process.  The closing of
the transactions contemplated by this Agreement (the “Closing”) will take place
at 8:00 a.m. Central Standard Time on July 1, 2015 (or such earlier date as
determined by the parties) (as applicable, the “Closing Date”), at a mutually
agreed upon location (or upon release of earlier transmitted signature pages);
provided, however, that all conditions to the obligations of the parties to
consummate the transactions contemplated by this Agreement (other than actions
the parties will take at the Closing itself) shall have been satisfied or
waived.

 

(b)                                 Closing Deliveries.  At the Closing:

 

(i)                                     Seller will execute and deliver to
Purchaser:  (A) a General Assignment and Bill of Sale conveying title to the
Purchased Assets to Purchaser; (B) the Non-Competition Agreement to which it is
a party; (C) the certificates of an officer/manager of Seller required by
Section 9(c); and (D) such other instruments as Purchaser or its counsel may
reasonably request.  In addition, Seller will deliver or cause to be delivered
executed counterparts to the Non-Competition Agreements of the Shareholders,
executed counterparts to the Retention Agreements, and an executed counterpart
of the Consulting Agreement.  All of the above-described deliveries are
collectively referred to as the “Seller Deliveries.”  Seller shall have also
earlier delivered the Closing Statement as required by Section 3(a).

 

(ii)                                  Purchaser will deliver to Seller, by wire
transfer of immediately available federal funds to an account designated by
Seller, an amount equal to the Closing Date Purchase Price, and shall execute
and deliver to Seller the following:  (A) the Non-Competition Agreement to which
Seller is a party; (B) the certificates of an officer of Purchaser required by
Section 10(a); (C) Seller Note (Offset) executed by Purchaser and (D) the Seller
Note (No Offset) executed by Purchaser.  In addition, Purchaser will deliver to
the Shareholder an executed counterpart to the Non-Competition Agreements to
which each such Shareholder is a party, and will deliver to the applicable
parties thereto an executed counterpart to the Retention Agreements and the
Consulting Agreement.  All of the above-described deliveries are collectively
referred to as the “Purchaser Deliveries.”  The Seller Deliveries and Purchaser
Deliveries are collectively referred to in this Agreement as the “Ancillary
Documents.”

 

(c)                                  Allocation.  The parties will allocate the
Purchase Price and all other costs eligible for capitalization among the
Purchased Assets for all purposes, including financial accounting and tax
purposes, in accordance with the allocation schedule attached as Schedule 4(c),
which schedule shall be acceptable to Purchaser in its sole discretion.

 

5.                                      Seller Parties’ Representations and
Warranties.  To induce Purchaser to enter into this Agreement, Seller Parties
hereby jointly and severally represent and warrant to Purchaser as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Organization and Good Standing.  Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Minnesota.  Seller has the requisite power to
own, operate, use and lease the Purchased Assets, as applicable, and to operate
the Business as presently being conducted.  Seller is qualified or otherwise
authorized to transact business as a foreign company in each jurisdiction in
which the nature of the Business requires such qualification, except where the
failure to so qualify would not have a material adverse effect on the financial
condition, operating results, customer, employee or supplier relations, business
condition of the Purchased Assets taken as a whole or the Business taken as a
whole (any such effect being referred to as a “Material Adverse Effect”);
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Business operates; (iii) any
action required or permitted by this Agreement or any action taken (or omitted)
with the written consent of or at the written request of Purchaser; (iv) any
changes in applicable laws or accounting rules (including GAAP) or the
enforcement, implementation or interpretation thereof; (v) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Seller and the Business; or
(vi) any failure by the Business to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded).

 

(b)                                 Authority; Binding Obligation.  Seller has
all requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Documents to which it is a party, and perform its
obligations hereunder and thereunder.  Seller’s execution and delivery of this
Agreement and such Ancillary Documents, and performance of its covenants and
agreements hereunder and thereunder, have been duly authorized by all necessary
company action of Seller.  This Agreement and the Ancillary Documents to which
Seller is a party have been duly executed and delivered by Seller and constitute
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

(c)                                  Financial Statements.  Schedule
5(c) attached hereto contains the unaudited balance sheet, income statement and
statement of cash flows of Seller for the preceding three complete fiscal years
ended December 31 and the unaudited balance sheet, income statement and
statement of cash flows of Seller for the quarter ended March 31, 2015 (all of
such financial statements shall be collectively referred to herein as the
“Financial Statements”). The Financial Statements (i) are true, correct and
complete in all material respects; (ii) have been prepared from Seller’s books
and records; (iii) have been prepared using consistent accounting principles;
and (iv) fairly present in all material respects the financial condition and
operations of Seller and the Business on the dates indicated and for the periods
indicated.

 

(d)                                 Undisclosed Liabilities.  Except as
disclosed in the Financial Statements or on Schedule 5(d), and except for
liabilities incurred in the ordinary and usual course of normal day-to-day
operations of the Business (the “Ordinary Course of Business”), the Business
does not have liability of any nature whether or not absolute, contingent or
otherwise, that would be required to be disclosed on the Financial Statements
pursuant to generally accepted accounting principles in the U.S.

 

(e)                                  No Conflict.  Except as disclosed on
Schedule 5(e), neither the execution and delivery of this Agreement or any of
the Ancillary Documents to which Seller is a party, nor the consummation or
performance of any of the transactions contemplated by this Agreement or such
Ancillary Documents (collectively referred to herein as the “Contemplated
Transactions”), will directly or indirectly, with or without notice or lapse of
time:  (i) contravene, conflict with or result in a violation of

 

6

--------------------------------------------------------------------------------


 

or default under any provision of Seller’s Articles of Organization or member
control agreement, any resolution adopted by the governors, managers or members
of Seller, or any other agreement by and between or among any members of Seller;
(ii) contravene, conflict with or result in a violation of or default under, or
give any Governmental Body or other Person (as such terms are defined below) the
right to challenge any of the Contemplated Transactions or exercise any remedy
or obtain any relief under, any federal, state or local law, regulation,
ordinance or administrative order or any judgment or decree to which Seller, the
Business or the Purchased Assets are subject; (iii) contravene, conflict with or
result in a violation or breach of or default under any provision of, or give
any Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
contract or other arrangement to which Seller is a party or by which Seller is
bound except where such contravention, conflict or violation or breach or
default would not have a Material Adverse Effect; or (iv) result in the creation
of any Lien (as defined below) of any kind or nature upon any of the Purchased
Assets.

 

For all purposes of this Agreement, the definitions set forth below shall apply:

 

(1)                                 “Governmental Body” means any (i) nation,
state, city, town, village, district or other jurisdiction of any nature;
(ii) federal, state, provincial, local, municipal, foreign or other government;
(iii) governmental or quasi-governmental agency, branch, department, official or
entity and any court or other tribunal; (iv) multi-national organization or
body; or (v) any other body entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.

 

(2)                                 “Person” means any individual natural
person, partnership, limited partnership, corporation, limited liability
company, association, joint-stock company, trust, joint venture, unincorporated
organization or association, or Governmental Body (or any department, agency or
political subdivision thereof).

 

(3)                                 “Lien” means any security interest,
mortgage, pledge, lien, charge, encumbrance, right of way, easement or adverse
claim of any kind or nature.

 

(f)                                   Title, Sufficiency and Condition of
Assets.  Except as disclosed on Schedule 5(f), Seller has good and marketable
title to each asset constituting the Purchased Assets, free and clear of any
Liens and, at the Closing, Seller will transfer to Purchaser good and marketable
title to each asset constituting the Purchased Assets, free and clear of all
Liens.  The Purchased Assets are in good condition and repair, ordinary wear and
tear excepted, and are usable in the Ordinary Course of Business.  There are no
defects in the Purchased Assets or other conditions relating thereto which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Purchased Assets include all assets, both tangible
and intangible necessary for the conduct of the Business as it is being
conducted as of the date hereof.

 

(g)                                  Leased Real Property.

 

(i)                                     Seller owns no real estate that is used
in the Business.

 

(ii)                                  Seller has provided to Purchaser accurate
and complete copies of the lease agreements (including all amendments thereof
and exhibits or addenda thereto) under which any Seller holds a leasehold
interest in any real property used in the Business (the “Leased Real

 

7

--------------------------------------------------------------------------------


 

Property”), together with any assignments of such lease agreements. The Leased
Real Property comprises all of the real property used or occupied in the
operation of the Business.

 

(iii)                               Seller owns the leasehold interests in the
Leased Real Property created by the applicable Assumed Leases, free and clear of
all Liens.  Seller is not in violation of any applicable ordinance, statute or
other law, regulation or requirement relating to the Leased Real Property or the
operation of the Business thereon, and Seller has not received any notice of any
such violation, or the existence of any condemnation proceeding with respect to
any of the Leased Real Property. Upon Purchaser’s acquisition of the Purchased
Assets, Purchaser will be able to operate the Leased Real Property in
substantially the same manner as operated by Seller prior to Closing without
violating any applicable zoning, use, subdivision or similar law.

 

(iv)                              All of the improvements located at the Leased
Real Property are in good condition and repair in all material respects,
ordinary wear and tear excepted, and are usable in the Ordinary Course of
Business.  There are no defects in such assets or other conditions relating
thereto which, in the aggregate, would have a Material Adverse Effect.

 

(h)                                 Personal Property Leases.  Schedule
5(g)(iv) contains a description of any leases relating to each item of tangible
personal property leased by Seller for use in the operation of the Business
(the “Personal Property Leases”).  True and complete copies of the Personal
Property Leases have been made available to Purchaser, including all amendments
thereof and exhibits or addenda thereto.  All Personal Property Leases are
valid, binding and enforceable against Seller and, to Seller’s knowledge,
against the other parties thereto in accordance with their respective terms, and
there does not exist under any such Personal Property Lease any default or any
event which, with notice or the lapse of time, or both, would constitute a
material default thereunder against Seller or, to Seller’s knowledge, the other
parties thereto.

 

(i)                                     Intellectual Property.

 

(i)                                     The “Purchased Intellectual Property”
means all Intellectual Property (as defined below) owned by Seller and used or
useful in the conduct of the Business. Seller is the sole owner of and possesses
all right, title and interest in and to the Purchased Intellectual Property,
free and clear of any Liens, and the Seller has not granted to any Person any
license or sublicense, option, consent, right of first or last offer, or
negotiation or other rights in or to any such Intellectual Property.

 

(ii)                                  With respect to the Purchased Intellectual
Property: (A) no interference actions or other judicial or adversary
proceedings, or other disputes, concerning the Purchased Intellectual Property
are outstanding or pending and, to the knowledge of Seller Parties, no such
action or proceeding is threatened; and (B) Seller has the right and authority
to use the Purchased Intellectual Property in connection with the conduct of the
Business in the manner presently conducted and, to the knowledge of Seller
Parties, has not received notice that such use conflicts with, infringes upon or
violates any rights of any other person, firm or corporation.

 

(iii)                               Seller has taken all actions it reasonably
believes are necessary to maintain and protect each item of Purchased
Intellectual Property. Seller has taken reasonable measures to safeguard the
confidentiality and value of all Purchased Intellectual Property comprising
trade secrets or other confidential information.  As of the date hereof, each
present or past employee, officer or consultant of Seller that has been involved
in the development or conception of any part of any of the Purchased
Intellectual Property either:  (A) is a party to written agreement that, to the
extent permitted by law, conveys or obligates such Person to

 

8

--------------------------------------------------------------------------------


 

convey to Seller any and all right, title and interest in and to all such
Purchased Intellectual Property developed by such Person in connection with such
Person’s employment with or engagement by Seller; or (B) otherwise has vested in
Seller any and all right, title and interest in and to all the Purchased
Intellectual Property developed by such Person in connection with such Person’s
employment with or engagement by Seller.

 

(iv)                              To the knowledge of Seller Parties, as of the
date hereof, no Person is infringing or misappropriating any of the Purchased
Intellectual Property.

 

(v)                                 For all purposes of this Agreement, the
definitions set forth below shall apply:

 

(1)                                 “Intellectual Property” means as it relates
to the Business all intellectual property of every kind throughout the world,
both domestic and foreign, which, in each case or used or useful in connection
with or related to the Business as of the date hereof, including all inventions
and improvements thereon, patents (including applications, continuations and
continuations in part), trademarks (including registrations and applications
therefor, goodwill associated therewith), Internet domain names, trademark
rights (e.g., common law trade names, logos, slogans, trade dress, and
registered trade and service marks, specifically including but not limited to
the Seller’s name “Devicix”), copyrights (including registrations and
applications), Technology, as defined below, and trade secrets.  For clarity,
“Intellectual Property” will include all of Seller’s ownership and rights
relating to its mHealth software application.

 

(2)                                 “Technology” means, collectively, all
designs, formulae, algorithims, procedures, methods, techniques, now-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether patentable or
unpatentable and whether or not reduced to practice), apparatus, creations,
improvements, works of authorship and other similar materials, and all
recordings, graphs, drawings, reports, analyses, and other writings, and other
tangible embodiments of the foregoing, in any form whether or not specifically
listed herein, and all related technology, that are used in, incorporated in,
embodied in, displayed by, or are used in the design, used in the development,
used in the reproduction, used in the maintenance or used in the modification of
any of the Seller’s products or services.

 

(j)                                    Litigation.  Except as set forth on
Schedule 5(j), there are no legal actions, suits, arbitrations or other legal,
administrative or governmental proceedings or investigations (any of the
foregoing being referred to as a “Proceeding”) pending or, to the knowledge of
any Seller Parties, threatened against Seller, or against or with respect to the
Business or any of the Purchased Assets or any governor, manager or member of
Seller, and neither is any Seller Party aware of any facts reasonably expected
to result in or form the basis for any such Proceeding.

 

(k)                                 Court Orders, Decrees and Laws.  Seller has
not violated or failed to comply with any statute, law, ordinance or regulation
of any Governmental Body in the conduct of the Business that could reasonably be
believed to, individually or in the aggregate, have a Material Adverse Effect. 
Seller has not received notice of any violation of any applicable law, order,
regulation or requirement relating to the Purchased Assets or the Business. 
Seller is not in default with respect to any judgment, order or decree of any
court or any Governmental Body.

 

9

--------------------------------------------------------------------------------


 

(l)                                     Labor Matters.  Schedule 5(l) identifies
each collective-bargaining agreement and each other material written or oral
agreement providing an employee of the Business with rights to employment,
severance pay, profit sharing, deferred compensation, a bonus, stock option,
stock-purchase right, pension, retainer, consulting, retirement, health,
vacation, sick leave, incentive pay, holiday leave, salary continuation during
short absences for illness or other reasons, and any other plan, arrangement,
commitment or other agreement by Seller to provide benefits to an employee of
the Business to which Seller is a party, or by which it is or may be bound
(other than benefits under ERISA Plans or Flexible Benefit Plans, as defined in
Section 5(n)(i) below).  Seller is not, and, to the knowledge of Seller Parties,
no other party to any such agreement is, in default or breach with respect to
any material term or condition thereof, nor has any event occurred which through
the passage of time or Seller’s notice, or both, would constitute a material
default thereunder by Seller or, to the knowledge of Seller Parties, any other
party to such agreement, or would cause the acceleration of any material
obligation of Seller or any other party to such agreement. Seller has delivered
to Purchaser true and complete copies of all agreements, including all
amendments thereof and exhibits or addenda thereto (or summaries of any
unwritten agreements) identified in Schedule 5(l); and true and complete copies
of any employment policy manuals distributed to any class of Seller’s employees
engaged in the Business.  Except as indicated in Schedule 5(l):

 

(i)                                     Seller has complied in all material
respects with all applicable laws, rules and regulations relating to the
employment of the employees of the Business, including but not limited to those
relating to wages, hours, collective bargaining and the payment and withholding
of Taxes (as defined in Section 5(x)(i) below) and other sums as required by
appropriate Governmental Bodies with respect to employee compensation;

 

(ii)                                  during the three-year period preceding the
date hereof, no unfair labor practice charge or complaint of unfair labor
practice has been brought or threatened against Seller with respect to any
employees or former employees of the Business or any labor organization with
respect to the Business before any federal, state or local agency; and no
complaint of such unfair labor practices has been issued, no work
stoppage affecting the Seller’s operation of the Business has been brought or
threatened, and no grievance has been brought;

 

(iii)                               no organizational, strike, representation,
decertification or deauthorization proceeding has been brought or threatened,
respecting the employees of the Business, and no such proceeding has been
brought within the three-year period prior to the date hereof;

 

(iv)                              all accrued obligations of Seller, whether
arising by operation of law, contract or past custom, for
unemployment-compensation benefits, pension benefits, salaries, bonuses, sick
leave, severance, vacation, worker-compensation claims and other forms of
compensation payable to the employees or former employees of the Business, or to
trusts or other funds or to any governmental agency, in respect of the services
rendered by any such individuals prior to the date hereof, have been paid or
will be paid prior to the Closing Date;

 

(v)                                 no trade union, council of trade unions,
affiliated bargaining agency, employee-bargaining agency or labor organization
has bargaining rights for any of employees of the Business pursuant to the
provisions of all applicable laws, rules or regulations relating to the
employment of labor, and

 

(vi)                              during the last year there has been no “mass
layoff” or “plant closing” as defined by The Worker Adjustment and Retraining
Notification Act (“WARN”) in respect of the Seller, and the Seller has not been
affected by any transactions or engaged in layoffs or

 

10

--------------------------------------------------------------------------------


 

employment terminations sufficient in number to trigger application of any
state, local or foreign law or regulation which is similar to WARN.

 

(m)                             Employment Matters.

 

(i)                                     Schedule 5(m) contains a complete and
accurate list of (A) the names of all employees of the Business; (B) their
titles or positions; (C) their dates of hire; (D) their current salaries or
wages and all bonuses, commissions and incentives paid at any time during the
past 12 calendar months; (E) their last compensation changes and the dates on
which such changes were made; (F) any non-standard bonus, commission or
incentive plans or agreements for or with them; (G) any outstanding loans or
advances made by or to them; and (H) any verbal or written employment agreements
which impact or establish the terms of employment of those persons.  Correct and
completed copies of all written employment agreements, including all amendments
thereof and exhibits or addenda thereto, have been delivered to Purchaser.

 

(ii)                                  Schedule 5(m) contains a complete and
accurate list of (A) the identities of all independent sales representatives and
independent contractors currently engaged by Seller in the Business; (B) their
payment arrangements; and (C) a brief description of the type of services
provided by them.  Correct and completed copies of all written agreements with
sales representatives and independent contractors, including all amendments
thereof and exhibits or addenda thereto, have been delivered to Purchaser.

 

(iii)                               Except for any limitations of general
application which may be imposed under applicable labor or employment laws, and
except for any employment agreements otherwise disclosed and provided to
Purchaser, Seller has the right to terminate the employment of each of its
employees at will, and to terminate the engagement of any of its independent
contractors and sales representatives, without any payment, penalty or liability
to any such Person other than for services rendered through the date of
termination.

 

(iv)                              The Seller has delivered to Purchaser accurate
and complete copies of all current employee manuals and handbooks, disclosure
materials, policy statements and other materials prepared, disclosed or
promulgated by Seller at any time during the last three years relating to the
employment of the current and former employees of the Business.

 

(n)                                 ERISA Plans and 125 Plans.

 

(i)                                     Schedule 5(n) lists and generally
describes (i) each employee benefit plan, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), including
without limitation each group insurance plan, self-insured health plan,
severance pay plan, non-qualified deferred compensation plan and retirement plan
intended to be qualified under Code Section 401(a), that is maintained or
contributed to by Seller for its employees engaged in the operation of the
Business, former employees of the Business or dependents and beneficiaries of
such employees or former employees (collectively, “ERISA Plans”); and each trust
fund maintained by Seller in connection with any such ERISA Plan; and (iii) each
“cafeteria plan” or transportation fringe plan governed by Code Section 125 or
Code Section 132(f) that is maintained or contributed to by Seller for its
employees engaged in the operation of the Business (a “Flexible Benefit Plan”).

 

(ii)                                  None of the ERISA Plans is a
“multiemployer plan,” as defined in ERISA Section 3(37), or is a defined benefit
pension plan subject to Title IV of ERISA.  Seller is not delinquent in any
obligation to make contributions to any ERISA Plan subject to Code

 

11

--------------------------------------------------------------------------------


 

Section 412 or Title IV of ERISA and has not terminated or withdrawn from
participation in any such ERISA Plan.  Except as disclosed in Schedule 5(n),
Seller has no “ERISA Affiliate,” which means any employer that, together with
Seller, would be treated as a single employer under Section 414 of the Code.

 

(iii)                               Seller has furnished to Purchaser true,
correct and complete copies of the following items:  (A) each ERISA Plan and any
related trust agreements or other funding vehicles; and (B) each Flexible
Benefit Plan.  With respect to each ERISA Plan and Flexible Benefit Plan, Seller
has also furnished to Purchaser the most recent summary plan description and
annual report required to be made on Treasury Form 5500.

 

(iv)                              Each ERISA Plan intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the United States Internal Revenue Service as to such plan’s qualification under
Code Section 401(a); and complies in all material respects with the Code and
ERISA.  The trust related to each such ERISA Plan has been determined to be
exempt from federal income taxation under Code Section 501(a); and a true and
complete copy of the most recent determination letter with respect to each such
ERISA Plan has been delivered to Purchaser.

 

(v)                                 Except as described in Schedule 5(n), Seller
does not maintain any group life insurance or health benefit coverage for former
employees or governors of Seller, other than group life insurance or health
benefit coverage mandated by applicable law.  Except as would not have a
Material Adverse Effect, Seller has timely complied with all of its “COBRA”
obligations under ERISA Section 602, Code Section 4980B; its obligations under
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended; its obligations under the Family and Medical Leave Act of 1993, as
amended; and/or its obligations under applicable state insurance laws, in each
case with respect to any group life insurance and health benefit continuation
coverage to be provided by those of its ERISA Plans and any Flexible Benefit
Plan that provide such benefits.  Seller warrants that it will continue, after
the Closing Date, to comply with such obligations with respect to any of its
employees, former employees or their beneficiaries who are or become entitled to
such continuation coverage, and are not hired by Purchaser as of that date or
the following business day.

 

(o)                                 Accounts Receivable.  The Accounts
Receivable are valid receivables, are not subject to valid counterclaims or
setoffs.

 

(p)                                 Customers and Suppliers.

 

(i)                                     Schedule 5(p) sets forth a complete and
accurate list of the 20 largest customers and the 20 largest suppliers (measured
by dollar volume of sales or purchases, respectively) of the Business as of and
for each of the last two calendar years, and the amount of such business done
(by dollar volume of sales or purchases, respectively) with each such customer
or supplier as of and for each such year.  Seller has not received any notice
from any customer or supplier identified on Schedule 5(p) that such customer or
supplier has ceased or will cease to purchase or sell, as applicable, products
or services to or from Seller or the Business, or will or intends to
substantially reduce its purchases or sales, as applicable.

 

(ii)                                  There is no customer of the Business with:
(A) which Seller has an agreement or arrangement, whether formally or
informally, providing such customer with credit terms that are materially more
liberal than those provided under Seller’s standard customer

 

12

--------------------------------------------------------------------------------


 

agreement or arrangement or (b) except as set forth on Schedule 1(a)(viii),
there is no customer of the Business with which has made deposits or prepayments
constituting a liability of Seller.

 

(q)                                 Consents.  Except as otherwise set forth on
Schedule 5(q), there are no consents, approvals or other authorizations of,
orders or notifications of, registrations, declarations or filings with, any
Person pursuant to the Assumed Contracts, which are required in connection with
the valid execution, delivery or performance of this Agreement by Seller and the
consummation by Seller of the Contemplated Transactions.

 

(r)                                    Conduct of Business.  Except as set forth
on Schedule 5(r), since March 31, 2015 there has not been:

 

(i)                                     any increase in Liens against any of the
Purchased Assets, or change in the condition (financial or other), properties,
assets or liabilities of the Business, except changes in the Ordinary Course of
Business, none of which has had or will have a Material Adverse Effect;

 

(ii)                                  any change in the billing or pricing
methods or practices followed by Seller in the Business or any change in
depreciation or amortization policies or rates theretofore adopted, except
changes in the Ordinary Course of Business;

 

(iii)                               any change in the methods or terms used by
Seller in the Business for collecting accounts receivable;

 

(iv)                              any sale, transfer, lease, abandonment or
other disposition by Seller, other than in the Ordinary Course of the Business,
of any supplies, vehicles, machinery, equipment or other operating properties or
other assets included among the Purchased Assets;

 

(v)                                 any change in Seller’s methods of accounting
with respect to the Business;

 

(vi)                              any change in Seller’s policies for timing and
recognition of allowances, rebates, concessions from vendors and similar items
with respect to the Business;

 

(vii)                           any business interruption, damage, casualty,
loss or other occurrence having a Material Adverse Effect, whether or not
covered by insurance, as a result of any accident, fire, casualty, act of God or
a public enemy, any labor dispute or disturbance, or other force majeure;

 

(viii)                        any conduct of the Business other than in the
Ordinary Course of Business or as otherwise contemplated herein;

 

(ix)                              any waiver or release of any material causes
of actions, lawsuits, judgments, claims and demands,

 

(x)                                 any disposition, abandonment or lapse of any
material rights to the use any Intellectual Property, or the execution of any
exclusive license with respect to any of the Intellectual Property;

 

13

--------------------------------------------------------------------------------


 

(xi)                              any transaction or commitment made, or any
contract or agreement entered into, that is material to the Business and other
inconsistent with past practices, other than as contemplated herein;

 

(xii)                           any (A) employment, retention, bonus, deferred
compensation, severance, retirement or other similar agreement entered into with
any employee, consultant or manager (or any amendment to any such existing
agreement); (B) grant of any severance or termination pay to any employee,
consultant or manager; or (C) change in compensation or other benefits payable
to any employee, consultant or manager pursuant to any severance or retirement
plans or policies thereof, in each case other than in the Ordinary Course of
Business;

 

(xiii)                        any terminations, changes or violations by Seller
of any of the Assumed Leases, material Assumed Contracts, commitments, licenses
or other arrangements of the Business, except as required hereunder or as such
changes or terminations occur in the Ordinary Course of Business, none of which
have had a Material Adverse Effect;

 

(xiv)                       any violations by Seller of any permits, licenses,
restrictive covenants, laws or regulations binding on Seller which could have a
Material Adverse Effect; or

 

(xv)                          any other occurrence, event or condition with
respect to Seller, the Business or the Purchased Assets which could, to the
knowledge of Seller Parties, have a Material Adverse Effect.

 

(s)                                   Other Contracts.  Schedule 5(s) contains a
true, complete and correct list of all contracts and agreements, whether written
or oral, which are used in the Business and which require a payment to or from
Seller of $20,000 or more per year, including:  (i) except as such document
relates to an Excluded Asset, any joint venture contract, partnership agreement,
limited liability company other contract (however named) involving a sharing of
profits, losses, costs or liabilities by Seller with any other Person; (ii) any
written warranty, guaranty or other similar undertaking with respect to
contractual performance extended by Seller other than in the Ordinary Course of
Business; (iii) any material license agreement or other material contract
relating to Intellectual Property that is necessary or otherwise used in or held
in use for the operation of the Business; (iv) any contract with “take or pay”
provisions or “requirements” provisions committing a Person to provide the
quantity of goods or services required by another Person; and (v) any contract
with any Person who is directly or indirectly affiliated with Seller
(collectively, the “Material Contracts”). True and complete copies of the
Material Contracts, including all amendments thereof and exhibits and addenda
thereto, have been provided to Purchaser.  Each Material Contract is a valid and
binding agreement of Seller and is in full force and effect.  Seller has
performed all material obligations required to be performed by it under or in
connection with each Material Contract and is not in receipt of any claim of
default under any Material Contract.  Seller has no present expectation or
intent of not fully performing any material obligation pursuant to any Material
Contract, and no Seller Party has any knowledge of a breach or anticipated
breach by any other party to any Material Contract.

 

(t)                                    Restrictive Covenants.  Except as listed
on Schedule 5(t), Seller is not a party to any written contract, license
agreement or other restriction limiting the scope of the Business’ current or
future operations or the sale or use of the Purchased Assets in any manner
whatsoever.

 

(u)                                 Inventory.  Seller does not possess or own
any finished goods, raw materials, goods in transit, goods at customer sites and
other inventory or goods held for a sale in any form (the “Inventory”). The
Purchased Assets do not include any Inventory.

 

14

--------------------------------------------------------------------------------


 

(v)                                 Product Liability.  Except as set forth on
the Schedule 5(v), there are no presently pending, nor, to the knowledge of
Seller Parties, is there basis for, any material civil, criminal or
administrative actions, suits, demands, claims, hearings, notices of violation,
investigations, proceedings or demand letters relating to any alleged hazard or
alleged defect in design, manufacture, materials or workmanship, including any
failure to warn or alleged breach of express or implied warranty or
representation, relating to any product offered or sold by Seller in connection
with the Business.  With respect to the Business, Seller has not extended to any
of its customers any written, non-standard product warranties, indemnifications
or guarantees.

 

(w)                               Brokers.  No finder, broker, agent or other
intermediary has acted for or on behalf of Seller in connection with the
negotiation of this Agreement or the Ancillary Documents or the consummation of
the Contemplated Transactions.

 

(x)                                 Tax Matters.

 

(i)                                     For purposes of this Agreement, “Tax”
(and with the corresponding meaning “Taxes” and “Taxable”) shall include (A) any
net income, gross income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, environmental,
severance, stamp, occupation, premium, property or windfall profit tax, custom
duty or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest and any penalty, addition to tax or
additional amount, imposed by any Governmental Body, whether disputed or not;
and (B) any liability for the payment of any amount of the type described in
clause (A) as a result of being a member of a consolidated, affiliated, combined
or unitary group.

 

(ii)                                  Seller, any affiliated, combined or
unitary group of which Seller is or was a member, and each ERISA Plan (other
than a multiemployer plan, as defined in Section 3(37) of ERISA) and Flexible
Benefit Plan, as the case may be (each a “Tax Affiliate”), has:  (A) timely
filed (or has had timely filed on its behalf) all returns, declarations,
reports, estimates, information returns, and statements (“Tax Returns”) required
under applicable laws to be filed or sent by it in respect of any Taxes or
required under applicable laws to be filed or sent by it by any Governmental
Body having competent jurisdiction over Taxes; and all such Tax Returns are
true, correct, and complete in all material respects; (B) timely and properly
paid (or has had paid on its behalf) all Taxes due and payable, whether or not
shown on such Tax Returns; and (C) complied with all applicable laws relating to
the withholding of Taxes and the payment thereof.

 

(iii)                               No deficiency for any Taxes has been
proposed, asserted or assessed against Seller or any Tax Affiliate that has not
been resolved and paid in full.

 

(iv)                              To the knowledge of Seller Parties, no claim
has ever been made by an authority in a jurisdiction where Seller or any Tax
Affiliate do not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

 

(v)                                 Seller (A) has not been part of a
consolidated group for Tax purposes with any Person, other than a group the
common parent of which is or was the Seller; or (B) has any liability for the
Taxes of any Person (other than the Seller) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

(vi)                              Seller is not a party to any Tax allocation or
sharing agreement.

 

15

--------------------------------------------------------------------------------


 

(vii)                           Neither the Business nor the Purchased Assets
are subject to any Lien resulting from unpaid Taxes; and to the knowledge of
Seller Parties, no Governmental Body has any present right to file any such Lien
against the Business or the Purchased Assets.

 

(viii)                        Purchaser shall not become responsible for any
obligation of Seller to provide any “parachute payment,” as defined in the
United States Internal Revenue Code of 1986 (as amended, the “Code”)
Section 280G; or provide any severance, termination allowance or similar
payments as a direct result of the Contemplated Transactions.

 

(y)                                 Disclosure.  No representation or warranty
of Seller contained in this Agreement, any Schedules, any exhibit hereto or in
any statement (including but not limited to the Financial Statements),
certificate, instrument of transfer or conveyance or other document furnished to
Purchaser pursuant to this Agreement, or otherwise in connection with the
Contemplated Transactions, contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact required to make
the statements herein or therein not misleading.

 

(z)                                  No Other Representations and Warranties.
Except for the representations and warranties contained in this Section 5
(including the related portions of the Disclosure Schedules), neither Seller nor
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Business and the Purchased Assets furnished or made available to
Purchaser and its representatives (including any information, documents or
material delivered to Purchaser or made available to Purchaser in the data room,
management presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the future revenue, profitability or success of
the Business, or any representation or warranty arising from statute or
otherwise in law.

 

6.                                      Purchaser’s Representations &
Warranties.  Purchaser hereby represents and warrants to Seller as follows:

 

(a)                                 Organization and Good Standing.  Purchaser
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Minnesota.  Purchaser has all requisite corporate power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

 

(b)                                 Authority; Binding Obligation. Purchaser has
all requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Documents to which it is a party, and perform its
obligations hereunder and thereunder.  Purchaser’s execution and delivery of
this Agreement and such Ancillary Documents, and performance of its covenants
and agreements hereunder and thereunder, have been duly authorized by all
necessary company action of Purchaser.  This Agreement and the Ancillary
Documents to which Purchaser is a party have been duly executed and delivered by
Purchaser and constitute valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their terms, subject to general principles
of equity, including principles of commercial reasonableness, good faith and
fair dealing (regardless of whether enforcement is sought in a proceeding at law
or in equity).

 

(c)                                  No Conflict. Neither the execution and
delivery of this Agreement or any of the Ancillary Documents to which Purchaser
is a party, nor the consummation or performance of any of Contemplated
Transactions, will directly or indirectly, with or without notice or lapse of
time:  (i) contravene, conflict with or result in a violation of or default
under any provision of Purchaser’s articles of incorporation or bylaws or
resolution adopted by the directors or shareholders of Purchaser; (ii) 
contravene, conflict with or result in a violation of or default under, or give
any Governmental Body or

 

16

--------------------------------------------------------------------------------


 

other Person the right to challenge any of the Contemplated Transactions or
exercise any remedy or obtain any relief under, any federal, state or local law,
regulation, ordinance or administrative order or any judgment or decree to which
Purchaser is subject; or (iii) contravene, conflict with or result in a
violation or breach of or default under any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify any contract or
other arrangement to which Purchaser is a party or by which Purchaser is bound.

 

(d)                                 Sufficiency of Funds.  Purchaser has
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Purchase Price and consummate the Contemplated
Transactions.

 

(e)                                  Legal Proceedings.  There are no actions,
suits, claims, investigations or other legal proceedings pending or, to
Purchaser’s knowledge, threatened against or by Purchaser or any affiliate of
Purchaser that challenge or seek to prevent, enjoin or otherwise delay the
Contemplated Transactions.

 

(f)                                   Independent Investigation. Purchaser has
conducted its own independent investigation, review and analysis of the Business
and the Purchased Assets, and acknowledges that it has been provided access to
the personnel, properties, assets, premises, books and records, and other
documents and data of Seller for such purpose.  Without affecting the allocation
of risk among the parties, as evidenced by the representations and warranties of
Seller Parties in Section 5, Purchaser acknowledges and agrees that in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Purchaser has relied solely upon its own investigation, the
express representations and warranties of Seller set forth in Section 5 of this
Agreement (including related portions of the Disclosure Schedules), specifically
including the representation and warranty of Seller Parties set forth in
Section 5(y), and the other covenants, terms and conditions contained in this
Agreement.  Furthermore, Purchaser acknowledges and agrees that neither Seller
nor any other Person has made any representation or warranty as to Seller, the
Business, the Purchased Assets or this Agreement, except as expressly set forth
in Section 5 of this Agreement (including the related portions of the Disclosure
Schedules).

 

7.                                      Covenants.  Seller covenants and agrees
with Purchaser, and Purchaser covenants and agrees with Seller, as follows:

 

(a)                                 Between the date hereof and the Closing,
Seller shall not, except as otherwise specifically consented to in writing by
Purchaser, take any action that would cause any of the changes, events or
conditions described in Section 5(r).

 

(b)                                 Seller shall permit Purchaser and
Purchaser’s counsel, bankers, accountants and other representatives full access,
upon reasonable notice during normal business hours under the supervision of
Seller’s personnel, to all the properties, assets, books, records, agreements,
commitments and other documents of Seller concerning the Business or the
Purchased Assets; provided, however, that such access shall not interfere with
the operation of the Business.  Seller shall furnish to Purchaser and its
representatives all available information with respect to the Purchased Assets
as Purchaser may reasonably request.  Seller shall permit Purchaser to review
Seller’s personnel and pay records on or before the Closing and interview any
employee of the Business that Purchaser elects to interview prior to the
Closing.  Prior to the Closing, without the prior written consent of Seller,
which may be withheld for any reason, Purchaser shall not contact any suppliers
to, or customers of, the Business. Purchaser shall, and shall cause its
Representatives to, abide by the terms of the Confidentiality Agreement with
respect to any access or information provided pursuant to this Agreement.

 

17

--------------------------------------------------------------------------------


 

8.                                      No Requirement to Hire or Retain
Employees.  Purchaser shall not be required to assume any ERISA Plan, Flexible
Benefit Plan, or any other compensation, employee benefit, fringe benefit,
severance or retirement plan heretofore provided by Seller for its employees, or
retain (for any certain period of time) any employees of Seller who may be hired
by Purchaser on or after the Closing Date, except as expressly set forth in this
Section.

 

Purchaser shall offer employment effective on the Closing Date, to all employees
of Seller (“Employees”).  Employees who accept such offer of employment and
commence employment on the Closing Date, shall be referred to as the
“Transferred Employees.”  During the period commencing on the Closing Date,
Purchaser shall provide each Transferred Employee with (i) base salary or hourly
wages which are comparable to their base wage immediately prior to the Closing;
and (ii) 401(k) and welfare benefits that are no less favorable in the aggregate
than those historically provided by Purchaser. Seller and Purchaser shall
jointly prepare a schedule setting forth, for each employee of Seller who
accepts employment by Purchaser, (i) the number of days of vacation earned by
such employee for his or her employment by Seller but unused as of the Closing
Date and (ii) the value of such earned and accrued vacation, based upon the
level of compensation paid by Purchaser to such employee.  Purchaser shall
recognize such earned and accrued vacation of the employees of Seller who accept
employment with Purchaser (the value of which shall be deemed to be an Assumed
Liability under this Agreement) and shall provide such earned or accrued
vacation to the employees while employed by Purchaser.  Purchaser’s offer of
employment to each employee of Seller shall include a written statement that, by
accepting employment with Purchaser, the Employee of Seller consents to receive
credit from Purchaser for accrued paid time off (“PTO”) under the Seller’s PTO
policy in lieu of payment for accrued PTO from Seller.  Nothing contained
herein, express or implied, shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement of Purchaser. The parties hereto
acknowledge and agree that the terms set forth in this Section 8 shall not
create any right in any Transferred Employee or any other Person to any
continued employment with Purchaser or compensation or benefits of any nature or
kind whatsoever.

 

9.                                      Conditions Precedent to Purchaser’s
Obligations.  Purchaser’s obligations to consummate the Contemplated
Transactions are subject to the satisfaction of each of the following conditions
prior to or at the Closing, unless specifically waived in writing by Purchaser
in advance.

 

(a)                                 Due Diligence.  Purchaser shall complete a
full legal and business due-diligence examination of Seller, the result of which
shall be satisfactory to Purchaser in its sole discretion.

 

(b)                                 Board Approval.  Purchaser shall have
received approval from its Board of Directors to enter into this Agreement and
consummate the Contemplated Transactions.

 

(c)                                  Representations and Warranties.  The
representations and warranties of Seller contained in this Agreement shall be
true and correct as of the date hereof, and as of the Closing Date as though the
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties (except that any representation or warranty made
as of a specified date other than the date hereof need only be true as of such
date), and Seller shall have delivered to Purchaser a certificate of an
officer/manager of Seller to such effect.  Seller shall have duly performed and
complied with all covenants and agreements and satisfied all conditions required
by this Agreement to be performed, complied with or satisfied by Seller prior to
or at the Closing and Seller shall have delivered to Purchaser a certificate of
an officer/manager of Seller to such effect.

 

(d)                                 Absence of Litigation.  There shall not be
in effect any order, writ, injunction or decree prohibiting Purchaser or Seller
from consummating the Contemplated Transactions. No claim, action, suit or
proceeding shall be pending or threatened against Purchaser, Seller or the
Business which, if adversely determined, would prevent the consummation of the
Contemplated Transactions or result in

 

18

--------------------------------------------------------------------------------


 

the payment of damages as a result of such action and for which the other party
is not willing to provide indemnification.

 

(e)                                  Consents and Approvals.  All approvals of
Governmental Bodies and all consents of other Persons required for the
consummation of the Contemplated Transactions shall have been obtained (or all
applicable waiting periods shall have expired), and such consents or approvals
shall remain in full force and effect.

 

(f)                                   Assumed Leases.  To the satisfaction of
Purchaser in its sole discretion, each landlord under any real estate lease
comprising an Assumed Lease shall have either (i) consented in writing to the
assignment by Seller of the applicable lease or leases to Purchaser; or
(ii) entered into a new lease agreement for the subject real property, which new
lease must be acceptable to Purchaser in its sole discretion.  Any consent
delivered under clause (i) above must be accompanied by an estoppel certificate
in customary form and reasonably acceptable to Purchaser.

 

(g)                                  Retention Agreements.  Each employee of
Seller identified on Schedule 9(g) shall have executed and delivered to
Purchaser a written agreement, however styled and in form and substance
reasonably satisfactory to Purchaser, pursuant to which such employee will agree
to remain in the employ of Purchaser after the Closing Date for a minimum of 18
months after the Closing Date (the “Retention Agreements”).

 

(h)                                 Non-Competition Agreement.  Each party
identified on Schedule 9(h) shall have executed and delivered to Purchaser a
Non-Competition and Non-Solicitation Agreement substantially in the form
attached hereto as Exhibit C (collectively, the “Non-Competition Agreements”).

 

(i)                                     Name Change.  Seller shall have filed a
change of name so that its name is not “Devicix” or any derivative thereof or
other name that is confusingly similar thereto.

 

(j)                                    Closing Statement.  The Closing Statement
delivered to Purchase by Seller shall be acceptable in form and substance to the
Purchaser in its reasonable discretion.

 

(k)                                 Employees.  The employees of the Business
listed in Schedule 9(k) (as the same may be updated by Purchaser from time to
time pursuant to a writing delivered to Seller prior to the Closing) shall have
accepted offers of employment from Purchaser on terms and conditions
satisfactory to Purchaser in its sole discretion.

 

10.                               Conditions Precedent to Seller’s Obligations. 
Seller’s obligations to consummate the Contemplated Transactions are subject to
the satisfaction prior to or at the Closing of each of the following conditions,
unless specifically waived in writing by Seller in advance:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Purchaser contained in this Agreement shall be
true and complete in all material respects as of the date of this Agreement and
as of the Closing Date as though the Closing Date had been substituted for the
date hereof throughout such representations and warranties (except that any such
representation or warranty made as of a specified date other than the date
hereof need only be true as of such date), and Purchaser shall have delivered to
Seller a certificate of an officer of Purchaser to such effect. Purchaser shall
have duly performed and complied in all material respects with all covenants,
agreements and satisfied all conditions required by this Agreement to be
performed and complied with or satisfied by it prior to or at the Closing, and
Purchaser shall have delivered to Seller a certificate of an officer of
Purchaser to such effect.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Absence of Litigation.  There shall not be
in effect any order, writ, injunction or decree prohibiting Purchaser or Seller
from consummating the Contemplated Transactions. No claim, action, suit or
proceeding shall be pending or threatened against Purchaser, Seller or the
Business which, if adversely determined, would prevent the consummation of the
Contemplated Transactions or result in the payment of damages as a result of
such action and for which the other party is not willing to provide
indemnification.

 

(c)                                  Consents and Approvals.  All approvals of
Governmental Bodies and all consents of other Persons required for the
consummation of the Contemplated Transactions shall have been obtained (or all
applicable waiting periods shall have expired), and such consents or approvals
shall remain in full force and effect.

 

11.                               Termination Before Closing.  This Agreement
may be terminated at any time prior to the Closing: (a) by the mutual written
agreement of the parties; or (b) by either Seller or Purchaser, respectively,
if, prior to the Closing, any condition set forth herein for the benefit of
Seller or Purchaser, respectively, shall not have been timely met or waived by
the party that it benefits and cannot be cured; or (c) by either Seller or
Purchaser, if the Closing has not occurred on or prior to July 15, 2015, for any
reason other than delay or nonperformance of the party seeking such
termination.  Termination of this Agreement pursuant to this Section shall
terminate all obligations of the parties hereunder, except for the obligations
under Section 12, and such termination shall not constitute a waiver of any
rights any party may have by reason of a breach by another party of any covenant
in this Agreement occurring prior to such termination.

 

12.                               Indemnification.

 

(a)                                 Indemnification by Seller Parties.  Seller
Parties will indemnify and hold Purchaser and each officer, director, employee,
agent, attorney and representative of Purchaser (each a “Purchaser Indemnified
Party”) harmless from, against and in respect of any and all loss, liability,
expense (including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding brought against a Purchaser Indemnified Party) or damages of any kind
suffered or incurred by a Purchaser Indemnified Party (“Purchaser Losses”) by
reason of:

 

(i)                                     any breach of a representation or
warranty of Seller Parties contained herein or in any Ancillary Document;

 

(ii)                                  the failure of Seller Parties to fulfill
or perform any covenant, agreement or obligation of Seller Parties contained
herein or in any Ancillary Document;

 

(iii)                               any Excluded Liability; or

 

(iv)                              except as a claim relates to an Assumed
Liability, Seller’s operation of the Business or ownership of the Purchased
Assets on or prior to the Closing Date.

 

(b)                                 Indemnification by Purchaser.  Purchaser
shall indemnify and hold Seller and each manager, governor, member, employee,
agent, attorney and representative of Seller (each a “Seller Indemnified Party”)
harmless from, against and in respect of any and all loss, liability, expense
(including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding brought against a Seller Indemnified Party) or damage of any kind
suffered or incurred by a Seller Indemnified Party (“Seller Losses”) by reason
of:

 

20

--------------------------------------------------------------------------------


 

(i)                                     any breach of a representation or
warranty by Purchaser contained herein or in any Ancillary Document;

 

(ii)                                  failure of Purchaser to fulfill or perform
any covenant, agreement or obligation of Purchaser contained herein or in any
Ancillary Document;

 

(iii)                               any Assumed Liability; or

 

(iv)                              Purchaser’s operation of the Business after
the Closing Date.

 

(c)                                  Third-Party Claims.

 

(i)                                     In order for any Purchaser Indemnified
Party or Seller Indemnified Party to be entitled to any indemnification provided
for under this Section in respect of, arising out of or involving a claim made
by any unaffiliated Person other than Seller Parties or Purchaser or their
respective successors, assigns or affiliates (a “Third-Party Claim”) against
such indemnified party, such indemnified party must notify the indemnifying
party in writing of the Third-Party Claim reasonably promptly after receipt by
such indemnified party of written notice of the Third-Party Claim; provided,
however, that failure of any indemnified party to give notice as provided in
this Section shall not relieve an indemnifying party of its obligations
hereunder except to the extent that the indemnifying party actually has been
prejudiced by such failure to give notice.  Thereafter, the indemnified party
shall deliver to the indemnifying party, as promptly as practicable and, in any
event, within ten days after such indemnified party’s receipt thereof, copies of
all notices and other documents relating to the Third-Party Claim.

 

(ii)                                  If a Third-Party Claim is made against an
indemnified party, the indemnifying party shall be entitled to participate in
the defense thereof and, if it so chooses within 30 days after receipt of notice
of the Third-Party Claim, to assume or cause the assumption of the defense
thereof with counsel selected by the indemnifying party (provided such counsel
is not reasonably objected to by the indemnified party).  Should the
indemnifying party elect to assume or cause the assumption of the defense of a
Third-Party Claim, the indemnifying party will not be liable to the indemnified
party for any legal expenses subsequently incurred by the indemnified party in
connection with the defense thereof unless the indemnifying party has agreed in
writing to pay such fees and expenses or, in the reasonable judgment of the
indemnified party, a conflict of interest between the indemnified party and the
indemnifying party exists with respect to such claim.  If the indemnifying party
elects so to participate in or assume the defense of a Third-Party Claim, the
indemnified party will fully cooperate with the indemnifying party in connection
with such defense.

 

(iii)                               If the indemnifying party assumes the
defense of a Third-Party Claim, then, as long as the indemnifying party is
reasonably contesting such claim in good faith, the indemnified party shall not
admit any liability with respect to, or settle, compromise or discharge, any
Third-Party Claim without the indemnifying party’s prior written consent, and
the indemnified party will agree to any settlement, compromise or discharge of
the Third-Party Claim the indemnifying party may recommend which releases the
indemnified party unconditionally and completely in connection with such
Third-Party Claim and does not materially and adversely affect the indemnified
party.  Notwithstanding the foregoing, the indemnified party shall have the
right to pay or settle any such claim, provided that in such event it shall
waive any right to indemnity therefor by the indemnifying party.  If the
indemnifying party assumes the defense of a Third-Party Claim, then the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any Third-Party Claim or consent to the entry of
any

 

21

--------------------------------------------------------------------------------


 

judgment which does not include as an unconditional term thereof the delivery by
the claimant or plaintiff to the indemnified party of a written release from all
liability in respect of such Third-Party Claim.

 

(iv)                              If the indemnifying party does not assume the
defense of any such Third-Party Claim, the indemnified party may defend the same
in such manner as it may reasonably deem appropriate, including but not limited
to settling such claim or litigation.

 

(v)                                 The indemnifying party shall in no case
settle or compromise any Third-Party Claim or consent to the entry of any
judgment without the consent of the indemnified party if such settlement,
compromise or judgment would materially and adversely affect the rights of the
indemnified party in any continuing manner.

 

(d)                                 Claims Period.  For purposes of this
Agreement, a “Claims Period” shall be the period during which a claim for
indemnification may be asserted under this Agreement by an indemnified party,
which period shall begin on the Closing Date and terminate as follows:

 

(i)                                     with respect to Purchaser Losses arising
under Section 12(a)(i) for a breach of the representations and warranties under
Sections 5(a) (Organization and Good Standing), 5(b) (Authority; Binding
Obligation), 5(d) (Undisclosed Liabilities), 5(e) (No Conflict), 5(f) (Title,
Sufficiency and Condition of Assets), 5(j) (Litigation) and 5(x) (Tax Matters),
the Claims Period shall remain open for the duration of the applicable statute
of limitations in Minnesota;

 

(ii)                                  with respect to Purchaser Losses arising
under Section 12(a)(i) for a breach of the representations and warranties of any
other sub-section of Section 5, the Claims Period shall terminate upon the
12-month anniversary of the Closing Date;

 

(iii)                               with respect to Purchaser Losses arising
under Sections 12(a)(ii), 12(a)(iii) or (a)(iv), the Claims Period shall remain
open for the duration of the applicable statute of limitations in Minnesota; and

 

(iv)                              with respect to Seller Losses, (A) the Claims
Period for Seller Losses arising under 12(b)(i) shall terminate 12 months after
the Closing Date; and (B) the Claims Period for Seller Losses arising under
Section 12(b)(ii), 12(b)(iii) and (b)(iv) shall remain open for the duration of
the applicable statute of limitations in Minnesota.

 

Any claim for indemnification pursuant to this Section 12 must be made in
writing by the indemnified party to the indemnifying party on or prior to the
expiration of the applicable Claims Period. All claims for indemnification for
which proper notification of the indemnifying party shall have been made by the
indemnified party prior to the close of business on the last day of the
applicable Claims Period shall continue to survive and shall remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.

 

(e)                                  Deductible.  The indemnifying party shall
not be liable to the indemnified party for indemnification under
Section 12(a) or Section 12(b), as the case may be, until the aggregate amount
of all fees in respect of indemnification under Section 12(a) or
Section 12(b) exceeds $60,000 (the “Deductible”), in which event the
indemnifying party shall only be required to pay or be liable for Losses in
excess of the Deductible; provided, however, that the Deductible shall not apply
to the following (all of which are referred to as “Excepted Claims”): 
(i) claims by Seller relating to Purchaser’s failure to pay the Purchase Price
or any portion thereof, or (ii) claims by Purchaser for Purchaser Losses

 

22

--------------------------------------------------------------------------------


 

arising from fraud or intentional misrepresentation, or (iii) claims by
Purchaser for Purchaser Losses arising under Sections 12(a)(iii) or 12(a)(iv),
or (iv) claims by Purchaser for Purchaser Losses arising under Sections
12(a)(i) and resulting from a breach of the representations set forth in
Sections 5(b) or 5(j), or (v) claims by Purchaser for Purchaser Losses, if any,
arising from the pending lawsuit of Seller with OrthoAccel Technologies
(including any future asserted claims or counter-claims made by such litigants).

 

(f)                                   Limitation of Liability.  In no event
shall any indemnifying party be liable to any indemnified party for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple.  Except for the Excepted Claims, as
defined in Section 12(e) above, the aggregate amount of all Losses for which an
indemnifying party shall be liable pursuant to Section 12(a) or 12(b), as the
case may be, shall initially not exceed $795,000 (the “Indemnity Cap”).  In the
event, however, that Seller shall become entitled to receive (or shall have
received) Earnout payments under Section 3(c) of this Agreement, 15% of such
Earnout consideration shall be added to the Indemnity Cap; provided, however,
that in no event shall the Indemnity Cap of the Seller exceed $1,000,000. 
Payments by an indemnifying party pursuant to Section 12(a) or 12(b) in respect
of any Loss shall be limited to the amount of any liability or damage that
remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received by the indemnified party in
respect of any such claim (other than from the indemnifying party or parties
under this Agreement).

 

(g)                                  Payment of Indemnification Claim.  With
respect to Purchaser Losses payable hereunder, Purchaser Indemnified Parties
shall be obligated first to assert their right to payment against amounts due
and owing under the Seller Note (Offset).

 

(h)                                 Exclusive Remedy.  Except for causes of
action in favor of a party arising under a different agreement or instrument
(including an Ancillary Document), and except for cases of fraud or intentional
misrepresentation, each of the parties acknowledges and agrees that its sole and
exclusive remedy with respect to any and all of its respective claims arising
under this Agreement shall be pursuant to the indemnification provisions set
forth in this Section 12.  In furtherance of the foregoing, each waives, to the
fullest extent permitted under applicable law, any and all rights, claims and
causes of action that it may have against the other party under this Agreement
arising under or based upon any federal, state or local statute, law, ordinance,
rule or regulation, or arising under or based upon common law or otherwise,
except to the extent provided in this Section 12.

 

(i)                                     Duty to Mitigate.  Each indemnified
party shall take, and cause its affiliates to take, all reasonable steps to
mitigate any Loss upon becoming aware of any event or circumstance that would be
reasonably expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gives rise to
such Loss.

 

13.                               Dispute Resolution.

 

(a)                                 To the greatest extent possible, the parties
will endeavor to resolve any disputes relating to the Agreement through amicable
negotiations.  Failing an amicable settlement, any controversy, claim or dispute
arising under or relating to this Agreement, including the existence, validity,
interpretation, performance, termination or breach of this Agreement (or any
portion thereof), will finally be settled by binding arbitration before a single
arbitrator jointly appointed by the parties.  The arbitrator shall
self-administer the arbitration proceedings utilizing the Commercial Rules of
the American Arbitration Association (“AAA”); provided, however, the AAA shall
not be involved in administration of the arbitration.  The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least 15 years of corporate or commercial law experience from a
law firm with at

 

23

--------------------------------------------------------------------------------


 

least ten attorneys and at least an AV rating by Martindale Hubbell.  If the
parties cannot agree on an arbitrator, either party may request the AAA to
appoint an arbitrator which appointment will be final.

 

(b)                                 The arbitration will be held in Minneapolis,
Minnesota.  Each party will have discovery rights as provided by the Federal
Rules of Civil Procedure within the limits imposed by the arbitrator; provided,
however, that all such discovery will be commenced and concluded within 60 days
of the selection of the arbitrator.  The parties intend that any arbitration
will be concluded as quickly as reasonably practicable.  The arbitrator will use
all reasonable efforts to issue the final written report containing award or
awards within a period of five business days after closure of the proceedings,
but failure of the arbitrator to meet such time limits will not be a basis for
challenging the award.  The arbitrator will not have the authority to award
punitive damages to either party.  Each party will bear its own expenses, but
the parties will share equally the expenses of the arbitrator.  The arbitrator
will award attorneys’ fees and other related costs payable by the losing party
to the successful party as it deems equitable.  This Agreement will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.

 

14.                               General Provisions.

 

(a)                                 Publicity.  Seller and Purchaser agree that
they will not make any press releases or other announcements prior to or at the
time of Closing with respect to the Contemplated Transactions, except as
required by applicable law, without the prior approval of the other party, which
approval will not be unreasonably withheld.

 

(b)                                 Knowledge Convention.  Whenever any
statement herein or in any Schedule, Exhibit, certificate or other document
delivered to any party pursuant to this Agreement is made to the “knowledge,” or
words of similar intent or effect, of any party or its representative, such
statement shall be deemed to be made to the best knowledge of the party and, to
the extent applicable, its senior management, which in the case of the Seller
shall be exclusively the Shareholder, and shall in all cases be deemed to
include a representation that a reasonable investigation of the subject matter
thereof has been conducted.

 

(c)                                  Reservation of Rights.  Neither a party’s
representations and warranties contained in this Agreement nor the party’s
indemnification obligations set forth in this Agreement shall be affected by
(i) any due-diligence or other investigation conducted by another party; or
(ii) any knowledge on the part of another party or its agents or representatives
of any circumstances resulting from such investigation or otherwise, including
without limitation knowledge that one or more of such party’s representations or
warranties are or might be untrue when made or will or might become untrue on or
prior to the Closing.

 

(d)                                 Further Acts and Assurances.  Seller shall,
at any time and from time to time at and after the Closing, upon request of
Purchaser and without additional consideration, take any and all steps
reasonably necessary to place Purchaser in possession and operating control of
the Purchased Assets, and Seller will do, execute, acknowledge and deliver, or
will cause to be done, executed, acknowledged and delivered, all such further
acts, deeds, assignments, transfers, conveyances and assurances as may be
reasonably required for the more effective transfer and confirmation to
Purchaser of title and possession of any or all of the Purchased Assets.

 

(e)                                  Notices.  Any notice or other document to
be given hereunder by any party to any other party shall be in writing and
delivered by courier or by facsimile transmission, receipt confirmed, or sent by
any next-day express mail service, postage or fees prepaid, as follows:

 

24

--------------------------------------------------------------------------------


 

If to Purchaser:

 

Nortech Systems Incorporated
1120 Wayzata Boulevard East, Suite 201
Wayzata, Minnesota 55391
Attention:  Mr. Richard G. Wasielewski, President & CEO
Facsimile:  (952) 449-0442

 

With a copy to:

 

Maslon LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention:  Martin Rosenbaum
Facsimile No:  (612) 642-8326

 

If to Seller:

 

Devicix, LLC
7680 Executive Drive
Eden Prairie, Minnesota 55344
Attention:  Peter DeLange
Facsimile No:  (952) 368-0083

 

With a copy to:

 

Insitu Law, PLC
1500 ATT Tower
901 Marquette Avenue
Minneapolis, Minnesota 55402
Attention:  Mark Hooley
Facsimile No:  (651) 305-5119

 

or at such other address or number for a party as shall be specified by like
notice.  Any notice that is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or its agent, in the event of notice given by courier or
confirmed facsimile, or, if sent by express mail, then on the day after deposit
with a nationally recognized express mail service (USPS or Federal Express).

 

(f)                                   Governing Law and Venue.  This Agreement
shall be construed in accordance with and governed by the laws of the State of
Minnesota without regard to its conflicts-of-law provisions. Exclusive
jurisdiction and venue for any claims made by either party against the other
will be the courts of the State of Minnesota located in Hennepin County and the
United States District Court for the District of Minnesota, and the parties
irrevocably consent and agree to the exclusive jurisdiction and venue of such
courts.  The prevailing party in any suit or action to enforce its rights or
settle any disputes under this Agreement shall be reimbursed by the
non-prevailing party all of its costs and expenses paid or incurred in
connection with such suit or action, including, without limitation, its
reasonable attorneys’ fees, costs and expenses.

 

25

--------------------------------------------------------------------------------


 

(g)                                  Construction.  No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by reason of such party or its counsel having or being deemed to
have drafted such provision.  All references in this Agreement to Section(s),
Schedule(s) or Exhibit(s) shall refer to Section(s), Schedule(s) or
Exhibit(s) of this Agreement.  The headings of the Articles and Sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

(h)                                 No Reliance.  Except for the parties and
their assignees permitted under Section 13(j) below:  (i) no third party is
entitled to rely on any of the representations, warranties and agreements of a
party contained in this Agreement; (ii) the parties to this Agreement assume no
liability to any third party because of any reliance on the representations,
warranties and agreements of any of the parties contained herein; and (iii) no
Person other than the parties to this Agreement shall have any legal or
equitable rights or remedies under this Agreement.

 

(i)                                     Counting Time.  Whenever this Agreement
requires an act or notice or payment to occur within a specified number of
“days” (other than “business days”), such term shall be understood to mean
calendar days, each consisting of a 24-hour period; provided, however, that if
the time period by which any acts or payments required hereunder must be
performed or paid expires on a Saturday, Sunday or legal holiday, then such time
period shall be automatically extended to the close of business on the next
regularly scheduled business day.

 

(j)                                    Binding Agreement.  The terms, conditions
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties and their respective successors and assigns.  Except as
provided herein, without the prior written consent of the each other party, no
party may assign such party’s rights, duties or obligations hereunder or any
part thereof to any other Person prior to Closing; provided, however, that
Purchaser may assign its rights under this Agreement (but not its obligations)
to any affiliate of Purchaser.

 

(k)                                 Modification and Waiver.  Any term or
condition of this Agreement may be waived at any time by the party entitled to
the benefit thereof, and to be effective any such waiver must be written and
signed by the party entitled to such benefits.  No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provision hereof.  No delay or failure on the part of any party hereto
to exercise any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder; nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

(l)                                     Severability.  Any provision hereof
which is prohibited or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by law, the parties hereto waive any provision of law rendering any
such provision prohibited or unenforceable in any respect.

 

(m)                             Discretion.  Whenever a party may take action
under this Agreement in his, her or its “sole discretion,” “sole and absolute
discretion” or “discretion,” or under a grant of similar authority or latitude,
such Person shall be entitled to consider any factors and interests as it
desires, including its own interests.

 

26

--------------------------------------------------------------------------------


 

(n)                                 Counterparts; Electronic Signatures.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed an original and all of which shall constitute the same
instrument.  The parties acknowledge and agree that for purposes of this
Agreement and the Ancillary Documents, and all certificates, documents and other
items to be delivered pursuant to the terms thereof, that facsimile signatures
and other electronically delivered signatures shall be deemed acceptable to and
binding upon each party hereto, and that reproductions thereof shall constitute
“originals” for all purposes.

 

(o)                                 Entire Agreement.  This Agreement and the
Schedules and Exhibits hereto, together with the documents and instruments
delivered pursuant hereto and the binding provisions of that certain letter of
intent by and between the parties dated as of December 19, 2014 (with respect to
which the parties hereby agree that the provisions of Section 5 of such letter
(Exclusivity) shall apply from and after the date hereof until June 30, 2015),
constitute the entire agreement among the parties pertaining to the subject
matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether written or oral, of the
parties hereto.

 

(p)                                 Transfer Taxes.  All transfer, documentary,
sales, use, stamp, registration, value added and other such Taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement and the Ancillary Documents (other than income tax obligations of
Seller or the Shareholder) shall be borne and paid by Purchaser when due.
Purchaser shall, at its own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and Seller shall cooperate with
respect thereto as necessary).

 

*  *  *  *  *  *  *

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed and delivered, to be effective as of the date first written
above.

 

 

 

PURCHASER:

SELLER:

 

 

 

 

NORTECH SYSTEMS INCORPORATED

DEVICIX, LLC

a Minnesota corporation

a Minnesota limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Wasielewski

 

By:

/s/ Peter M. DeLange

Name:

Richard G. Wasielewski

 

Name:

Peter M. DeLange

Title:

President & Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

 

 

 

/s/ Peter M. DeLange

 

 

 

Peter M. DeLange

 

Signature Page —

Nortech/Devicix Asset Purchase Agreement

 

--------------------------------------------------------------------------------